Title: To George Washington from Colonel Seth Warner, 10 March 1780
From: Warner, Seth
To: Washington, George


          
            Bennington [Vt.]10th March 1780.
            May it please your Excellency,
          
          The Difficultys my Regiment Labour under are many and great—This Winter has stripp’d them quite Naked for Cloathing—My Men are entirely unfit for Duty, though in Health, for the Want of Shirts, Breeches, Stockings and Shoes—Some are entirely without Blanketts—Every Article of Cloathing in the Regiment is worn out—I find there is more Cloathing charged to the Regt than we have ever receiv’d (viz.) a Quantity of Cloathing drawn from the Stores at Fish Kill by Colo. Dubois, also 20 Watch Coats which Mr Sherman late P. Masr to my Regimt made private Sale of, and I have Reason to think by the best Accounts I have yet been able to procure that there were many other Articles which were never delivered to the Regiment—I arrested Mr Sherman almost Two Months ago, and he is now in Albany prepareing his Accounts for a Settlement with the Regiment and the Public—I have ordered him to make an immediate Settlement with the Regiment, after which I shall send him with a trusty Officer to Head Quarters to settle with the Public—Ensign Tolman (the Bearer of this) present Paymaster to my

Regt will present a Return for Cloathing which if it cannot be answered the Men must go naked—He will likewise present a Return for Cloathing for a Number of Officers who receive no Supplies from any State, and those have it not in their Power to furnish themselves—My Officers are fond to think if they had Money they could do a considerable towards filling the Regiment.
          The inclosed is a List of Men reingaged and New Recruits at the Time of that Date, since which my Officers have been and still are Recruiting—The Number of Men they have since engaged I cannot asscertain, But they have a considerable Number as they are daily scattering on to the Regimt Nine of which went through this Town yesterday, and I find, they are all in Want of Cloathing—Should be glad that a larger Number of Suits, (viz. 50 or 60) more than specified in the Return be sent. Every Soldier that engages expects to be immediately cloathed—Would earnestly request that a Sum of Money be sent on by Ensign Tolman for the Purpose of Recruiting—it being so essential to the Building the Regimt that unless we receive it soon, Recruiting Men will fail, as my Officers are not able to advance more than they have already done, which is considerab⟨le.⟩ I have 44 Men who engaged for during the War before the 23d of Jany 1779 who have not received their 100. Dollars each, which is allowed by Congress, Ensn Tolman will present a Return for the Money due to thos⟨e⟩ Men, which request that he may receive. I am with much Respect and Esteem Your Excellency’s Most Obedt Humble Servant
          
            Seth Warner
          
          
            P.S. A considerable Quan[ti]ty of Cloathing which is charged to my Regt has been delivered to Capt. Thos Lee’s Independant Company of Rangers, who were anex’d to my Regt for a Time, ⟨b⟩y General Clinton.
            
              S.W.
            
          
          
            P.S. Also request that Ensn Tolman may receive Nine Portmanteaus as there is that Number of Officers in my Regimt destitut, inclusiv⟨e⟩ of those in Captivity; Also if in Store, request Three Valisses for the Use of myself, with the Field and Staff.
            
              S.W.
            
          
        